Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JULY 9, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES PRICING OF COMMON STOCK OFFERING OKLAHOMA CITY, OKLAHOMA, JULY 9, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that it has priced a public offering of 25 million shares of its common stock at $57.25 per share.The company has also granted the underwriters a 30-day option to purchase a maximum of 3.75 million additional shares of its common stock.Chesapeake expects the issuance and delivery of the shares to occur on July 15, 2008, subject to customary closing conditions. Chesapeake intends to use the net proceeds from the offering to temporarily repay outstanding indebtedness under its revolving bank credit facility which it anticipates reborrowing from time to time to fund its recently announced drilling and land acquisition initiatives and for general corporate purposes.The offering is being made pursuant to an effective registration statement filed with the Securities and Exchange Commission. Lehman Brothers, UBS Investment Bank, ABN AMRO, Banc of America Securities LLC and Wells Fargo Securities are acting as joint book-running managers for the offering.The offering is being made only by means of a prospectus and related prospectus supplement, copies of which, when available, may be obtained by mail from the offices of Lehman Brothers, c/o Broadridge, Integrated Distribution Services, 1155 Long Island Avenue, Edgewood, NY 11717, by fax to (631) 254-7140, by telephone to (888) 603-5847 or by e-mail to qiana.smith@broadridge.com; or by mail from the offices of UBS Investment Bank, Attention: Prospectus
